Citation Nr: 0604381	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for actinic keratosis, squamous and basal cell 
carcinoma.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to special monthly compensation for the 
veteran's spouse based on the need for the regular aid and 
attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956, from April 1964 to May 1965, from June 1965 to December 
1965, and from January 1968 to June 1969; he also served in 
the Air National Guard and the Air Force Reserves.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Medical and 
Regional Office Center in Wichita, Kansas (M&ROC).

The Board acknowledges the veteran's July 2004 statement in 
which he refers to various errors in the record, such as a 
wrong service date, and has adjudicated the case in light of 
the correct information.  Although the veteran refers in a 
June 2005 letter to an ongoing claim for service connection 
for hypertension, the Board would note that the issue of 
entitlement to service connection for hypertension was denied 
by rating decision in September 2003, and the veteran was 
notified of this denial later in September 2003.  The veteran 
did not timely appeal.  Consequently, this issue is not part 
of the veteran's current appeal.

The issue of entitlement to special monthly compensation for 
the veteran's spouse based on the need for the regular aid 
and attendance of another person is remanded to the M&ROC via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's disfiguring scars of the head, face, or 
neck were no more than severe under the criteria effective 
prior to August 30, 2002; beginning August 30, 2002 the 
evidence does not show disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features or with four or five characteristics of 
disfigurement.

2.  The veteran's bilateral hearing loss disability is 
manifested by Level II hearing acuity in the right ear and no 
more than Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for skin disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7819 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7819 (2005).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  Unfortunately, notice to the veteran 
was not done in this case until later in the claims process.  
Nevertheless, in April 2003, the M&ROC sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection for skin disability and entitlement to 
an increased evaluation for hearing loss.  It has been 
determined by VA's Office of the General Counsel that, when a 
claim is granted, such as the October 2003 grant of service 
connection for skin disability, and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the assigned rating, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the secondary claim raised in 
the notice of disagreement.  See VAOPGCPREC 8-03; 69 Fed. 
Reg. 25180 (2004).  The letter informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that the VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are multiple examination reports on file, including an 
audiological examination in April 2003 and a skin evaluation 
in December 2004.  The Board concludes that there is 
sufficient medical evidence on file on which to make a 
decision on each issue addressed herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claims.  The Board additionally finds that 
VA has complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, which is the situation 
with respect to the veteran's lumbosacral strain, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Skin Disability

Schedular Criteria 

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations 
in the June 2004 Statement of the Case.  Therefore, there is 
no prejudice to the veteran for the Board to apply the 
regulatory revisions both prior to and beginning on August 
30, 2002 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the Schedule in effect prior to August 30, 2002, 
Diagnostic Code 7819 provided that benign new growths of the 
skin were to be rated as scars, disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2001).

Under the rating criteria for disfiguring scars of the head, 
face, or neck in effect prior to August 30, 2002, disfiguring 
scars of the head, face or neck, with complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, were evaluated 
50 percent disabling.  A 30 percent rating was assigned if 
the scars were severe, especially if they produced a marked 
and unsightly deformity of eyelids, lips, or auricles.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  The Note to 
Diagnostic Code 7800 states that when, in addition to tissue 
loss and cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
could be increased to 80 percent, and the 30 percent to 50 
percent.  Id. at Note.

Under the current Schedule, Diagnostic Code 7819 provides 
that benign skin neoplasms should be rated as disfigurement 
of the head, face, or neck under Diagnostic Code 7800; scars 
under the provisions of Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805; or impairment of function.  See 38 C.F.R. § 
4.118 (2005).

The 8 characteristics of disfigurement under Diagnostic Code 
7800 are a scar 5 or more inches (13 or more centimeters 
(cm.)) in length; a scar at least one-quarter inch (0.6 cm.) 
wide at widest part; surface contour of a scar that is 
elevated or depressed on palpation; a scar that is adherent 
to underlying tissue; the skin is hypo-or hyper-pigmented in 
an area exceeding six square inches (39 square (sq.) cm.); 
the skin texture is abnormal, to include irregular, atrophic, 
shiny, scaly, in an area exceeding six square inches (39 sq. 
cm.); the underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.); and the skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note 1 (2005).

Tissue loss of the auricle should be rated under 38 C.F.R. § 
4.87, Diagnostic Code 6207 (2005) and anatomical loss of the 
eye under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 or 6063 
(2005), as appropriate.  Id. at Note (2).  Consideration of 
unretouched color photographs should be considered when 
evaluating under these criteria.  Id. at Note (3).

Diagnostic Code 7800 contemplates disfigurement of the head, 
face, or neck and provides for an 80 percent evaluation when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, i.e., the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, such as the nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with four or five characteristics of disfigurement.  A 30 
percent evaluation is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  

Analysis

After careful consideration of all the evidence, and the old 
and revised criteria for rating skin disabilities, the Board 
finds that the appellant's service-connected skin disability, 
which is rated for disfiguring scars of the head, face or 
neck under Diagnostic Codes 7800-7819, is properly rated as 
being no more than 30 percent disabling.

The Board finds that the veteran does not meet the criteria 
for more than a 30 percent rating for his service-connected 
skin disability under old Diagnostic Code 7800.  In this 
regard, there is no evidence of record prior to August 30, 
2002 showing that the appellant's service-connected skin 
disability was productive of complete or exceptionally 
repugnant deformity of one side of the face or of marked or 
repugnant bilateral disfigurement of the head, face, or neck.  
In fact, when examined by VA in September 1999, it was noted 
that the basal cell carcinoma scars caused little, if any, 
disfigurement and that the scars were well healed without 
symptoms.  

With respect to the medical evidence on file after August 30, 
2002, the medical examination reports in November 2003 and 
December 2004 show that while the veteran's facial scars were 
numerous, they were superficial, without adherence to 
underlying tissue, and do not involve ulceration, breakdown, 
inflammation, or tenderness to palpation.  The medical 
evidence did not indicate evidence of palpable tissue loss, 
gross distortion, or asymmetry of the face.  There was 
evidence that some of the scars were at least 1/4 inch (0.6 
cm.) wide and that one of the veteran's scars was depressed.  
Consequently, there is medical evidence of two of the 
"characteristics of disfigurement."  However, as there is 
no evidence of more than three "characteristics of 
disfigurement" of the head, face, or neck, an evaluation in 
excess of 30 percent for the veteran's skin disability, 
subsequent to the August 2002 regulatory changes, is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

Additionally, the Board has considered whether another rating 
code is "more appropriate" than the one used by the M&ROC, 
both before and after August 30, 2002.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, since 
Diagnostic Code 7802 (involving superficial scars of other 
than the head, face or neck), Diagnostic Code 7803 (involving 
superficial and unstable scars), and Diagnostic Code 7804 
(involving superficial scars that are painful on 
examination), do not provide ratings higher than 10 percent, 
those codes would not help the veteran.  Diagnostic Codes 
7806 through 7833, other than Diagnostic Code 7819, do not 
apply because the veteran does not have any of the applicable 
disabilities, including dermatitis or eczema, psoriasis, or 
urticaria.  


Although former Diagnostic Code 7801 provided a 40 percent 
evaluation for third degree burn scars involving an area or 
areas exceeding one square foot and current Diagnostic Code 
7801 provides a 40 percent evaluation for scars other than of 
the head, face, or neck that are deep or that cause limited 
motion when involving area or areas that exceed 144 square 
inches (929 sq. cm.), the veteran's service-connected skin 
disability did not involve an area of 144 sq. inches and the 
scars are not deep and do not cause limited motion.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7818 (2001); 
see also 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 
7833 (2005).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2005).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected skin 
disability, and the reported manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Accordingly, the M&ROC's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.

In this case, the M&ROC granted service connection and 
assigned a 30 percent evaluation for actinic keratosis, 
squamous and basal cell carcinoma, effective December 21, 
1999.  There is no medical evidence of record that would 
support a rating in excess of 30 percent for the disability 
at issue at any time subsequent to this date.  Id.; Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In reaching the above decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 30 percent for service-connected skin 
disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Hearing Loss

Schedular Criteria

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2005).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85.

During the pendency of this appeal, VA revised the 
regulations governing hearing loss.  The new regulations were 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.86 (2005).  
Under such circumstances, the regulations as they existed 
prior to the changes are applicable to the veteran's claim 
for the periods prior to June 10, 1999 and the revised 
regulations are respectively applicable from June 10, 1999 
forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior to June 10, 1999, 38 C.F.R. § 4.85, Table VIa was for 
application only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores make the use of both pure tone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85(c) 
(1998).  Under the amended 38 C.F.R. § 4.86, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2005).  Also, when the 
pure tone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2005).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.

Analysis

Although a VA audiological evaluation was conducted in June 
2004, it did not provide a speech discrimination score for 
the right ear and, therefore, cannot be used to rate the 
veteran's hearing loss.  The most recent audiological 
evaluation that provides the necessary information is the 
April 2003 VA evaluation, which shows a pure tone threshold 
average at the relevant frequencies of 50 decibels in the 
right ear and of 40 decibels in the left ear; speech 
recognition ability was 90 percent in the right ear and 96 
percent in the left ear.  A May 2001 VA audiological 
evaluation showed average pure tone thresholds at the 
relevant frequencies rounded off to 44 decibels in the right 
ear and rounded off to 38 decibels in the left ear; speech 
recognition ability was 88 percent in each ear.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Applying both the May 2001 and April 2003 
examination results to the Schedule provides a numeric 
designation of Level II in the right ear and no worse than 
Level II in the left ear under the provisions of 38 C.F.R. 
§ 4.85, Table VI.  Applying these findings to Table VII of 
the Schedule results in a noncompensable evaluation for 
hearing loss under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85.

Additionally, the Schedule provides for rating exceptional 
patterns of hearing impairment.  See 38 C.F.R. § 4.86.  
However, the appellant's test results do not meet the 
requirements of this section as the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) does not equal 55 decibels or more, nor is the 
puretone threshold 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id. 

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321 (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  A compensable 
rating is provided for certain manifestations of the service-
connected bilateral hearing loss but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, there is no clinical evidence that the 
veteran's service-connected hearing loss markedly interferes 
with employment or that the veteran has been frequently 
hospitalized due to the disability, the M&ROC's decision not 
to refer the issue for extraschedular consideration to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.  

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for service-
connected bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected skin disability is denied.

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.


REMAND

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. § 1114 (West 2005), whose disability is rated not 
less than 30 percent, and whose spouse is a patient in a 
nursing home; or helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, is entitled to additional compensation.  38 
U.S.C.A. § 1115 (West 2002).  

Accordingly, increased compensation is payable to a veteran 
by reason of the veteran's spouse being in need of aid and 
attendance.  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  A spouse will be considered in 
need of regular aid and attendance if the spouse is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in the Schedule.  See 38 C.F.R. §§ 3.351, 
3.352 (2005).

The basic considerations in determining the need for regular 
aid and attendance of another person include the inability of 
claimant to dress or undress, or to keep ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid which does 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back; inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to daily environment.  
38 C.F.R. § 3.352.

The current medical evidence on file reveals that the 
veteran's spouse is disabled, but the evidence is 
insufficient to clearly determine whether the criteria in the 
applicable regulations have been met.  In fact, there is no 
VA Aid and Attendance examination report on file.  While it 
was noted by P.J. Cristiano, M.D., in May 2004, that the 
veteran's spouse has lost most of her eyesight, no specific 
visual acuity information was provided.  Consequently the 
Board finds that additional development is warranted prior to 
adjudication of the issue of entitlement to special monthly 
compensation for the veteran's spouse based on the need for 
the regular aid and attendance of another person.

Additionally, a rating action dated in August 2005 denied 
claims for entitlement to service connection for arthritis, 
low back disability, a bilateral hand disability, and benign 
prostatic hypertrophy based on new and material evidence; 
this rating action also denied earlier effective dates for 
the grant of service connection for tinnitus and skin 
disability.  A statement received by VA from the veteran in 
October 2005 is construed by the Board as a notice of 
disagreement to the August 2005 rating decision denying the 
above noted claims.  No statement of the case has been 
promulgated on these issues.  While it is true that the 
veteran has not submitted a timely substantive appeal on any 
of the issues, the Board is obligated to remand these issues 
to the M&ROC for the issuance of a statement of the case and 
notification of appellate rights.  Manlincon v. West, 12 Vet. 
App. 238 (1999).   

Accordingly, the issues of entitlement to special monthly 
compensation for the veteran's spouse based on the need for 
the regular aid and attendance of another person, entitlement 
to service connection for arthritis, low back disability, and 
a bilateral hand disability, entitlement to service 
connection for benign prostatic hypertrophy based on new and 
material evidence, and entitlement to earlier effective dates 
for the grant of service connection for tinnitus and a skin 
disability are remanded for the following:

1.  The M&ROC must request that the 
veteran identify the medical providers 
from whom his spouse receives current 
treatment for her disabilities.  After 
obtaining all necessary authorizations 
and releases, copies of the spouse's 
recent treatment records must be 
obtained from any medical care providers 
identified by the veteran.  All records 
obtained must be associated with the 
claims file.  If any such records 
identified by the veteran cannot be 
obtained, the veteran and his 
representative must be informed of this 
and they must be requested to provide a 
copy of the outstanding medical records, 
if possible.

2.  The veteran's spouse must be 
afforded an aid and 
attendance/housebound examination to 
determine the current nature and 
severity of her disabilities.  The 
claims files must be made available to 
the examiner in conjunction with the 
examination for proper review of the 
medical history.  Any necessary tests or 
studies must be conducted, including a 
visual acuity examination, and all 
manifestations of current disability 
must be described in detail.  The 
examination must contain sufficient 
information to determine whether the 
veteran's spouse is in need of regular 
aid and attendance, that is, if she is 
helpless or is so nearly helpless as to 
require the regular aid and attendance 
of another person.  The criteria for 
establishing the need for aid and 
attendance include consideration of 
whether she is blind or is so nearly 
blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less; or whether 
she is a patient in a nursing home 
because of mental or physical 
incapacity; or whether she establishes a 
factual need for aid and attendance 
under the criteria set forth under 38 
C.F.R. § 3.352(a), to include the 
inability to dress/undress, or to keep 
ordinarily clean/presentable; frequent 
adjustment of special 
prosthetic/orthopedic appliances 
requiring the aid of another; inability 
to feed self; inability to attend to 
wants of nature; or incapacity, physical 
or mental, that requires assistance on a 
regular basis to protect from 
hazards/dangers incident to daily 
environment.  The rationale for all 
opinions expressed must be explained.  
The report prepared must be typed and 
then associated with the veteran's VA 
claims folder.   

3.  The M&ROC must notify the veteran 
that is his spouse must report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran's spouse does 
not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested developments have 
been completed.  The claim of 
entitlement to special monthly 
compensation by reason of the need for 
aid and attendance or by reason of being 
housebound must then be readjudicated.  
If the benefit requested on appeal is 
not granted, a supplemental statement of 
the case must be issued.  A reasonable 
period of time for a response must be 
afforded the veteran and his 
representative.  Thereafter, the case 
must be returned to the Board for final 
appellate review.

5.  Additionally, a statement of the case 
and notification of the veteran's 
appellate rights must be provided to the 
veteran and his representative on the 
issues of entitlement to service 
connection for arthritis, low back 
disability, a bilateral hand disability, 
and benign prostatic hypertrophy based on 
new and material evidence, and on the 
issues of entitlement to earlier 
effective dates for the grant of service 
connection for tinnitus and a skin 
disability.  38 C.F.R. § 19.26 (2005).  
The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over any of these issues, a 
timely substantive appeal to the August 
2005 rating decision denying the claims 
must be filed.  38 C.F.R. § 20.202 
(2005).  If the veteran perfects the 
appeal as to any of these issues, the 
case must be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


